United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Norton, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gregory M. Stewart, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1954
Issued: January 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 9, 2014 appellant, through counsel, timely appealed the May 19, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant is entitled to an increased schedule award for binaural
hearing loss.

1
2

5 U.S.C. §§ 8101-8193 (2006).

Appellant’s counsel submitted a recent medical report obtained subsequent to OWCP’s May 19, 2014 decision.
The Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its
final decision. 20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a 65-year-old retired supervisory mine safety and health specialist, has an
accepted claim for binaural hearing loss. He worked for the employing establishment from
August 1978 until his retirement in October 2007.3 Appellant indicated that he first learned of
his employment-related hearing loss on March 15, 2012, which OWCP accepted as the date of
injury.
On September 25, 2012 OWCP granted a schedule award for 14 percent binaural hearing
loss. It based the award on the July 30, 2012 findings of Dr. Frank B. Little, Jr., a Boardcertified otolaryngologist and OWCP referral physician. The district medical adviser,
Dr. David D. Zimmerman, reviewed Dr. Little’s findings and calculated 14 percent binaural
hearing loss. The September 25, 2012 schedule award covered a 28-week period from July 30,
2012 through February 10, 2013.
On January 2, 2014 appellant filed a claim (Form CA-7) for an increased schedule award.
By letter dated January 8, 2014, OWCP advised appellant to submit a new narrative
medical report that included an impairment rating under the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (2008). Appellant was
afforded at least 30 days to submit the requested medical evidence; however, OWCP did not
receive any evidence in response to its January 8, 2014 development letter.
By decision dated February 20, 2014, OWCP denied appellant’s claim for an increased
schedule award. It noted the record did not include any recent examination findings establishing
additional hearing loss.
On February 28, 2014 OWCP received a request for reconsideration from appellant. It
also received a January 22, 2014 audiogram administered by Fredia J. Helbert, a doctor of
audiology (Au.D.), who diagnosed moderate to severe bilateral sensorineural hearing loss.
Ms. Helbert noted that appellant’s hearing had decreased since his April 2012 audiogram.4 She
noted that the configuration of this hearing loss was similar to noise-induced hearing loss.
Ms. Helbert further noted that, according to the A.M.A., Guides, appellant had 20.6 percent
impairment on the right side and 28.1 percent on the left.5
OWCP referred the record to Dr. Zimmerman, who noted that input solely from an
audiologist could never be used to consider a hearing loss schedule award. In his April 29, 2014
report, Dr. Zimmerman also questioned whether the reported increase was employment-related
given that appellant’s occupational noise exposure ended in October 2007. He explained that
3

Appellant retired effective October 3, 2007.

4

Appellant also submitted an April 4, 2012 audiogram and report from Ms. Helbert, which was already part of
the record.
5

The January 22, 2014 audiogram noted losses at the frequencies of 500, 1,000, 2,000, and 3,000 cycles per
second. The right ear losses were recorded as 15, 25, 40, and 75 decibels. The left ear losses were recorded as 20,
25, 60, and 70 decibels. Based on the recorded measurements, appellant had 22 percent binaural hearing loss.

2

occupational hearing loss does not seem to progress when noise exposure stops, whereas agerelated hearing loss (presbycusis) generally progresses, albeit very slowly. Therefore, even if the
January 22, 2014 audiogram demonstrated a more severe hearing loss, the increase was not
shown to be employment related.
In a May 19, 2014 decision, OWCP reviewed the merits of the claim, but denied
modification of the February 20, 2014 decision. It noted that appellant had not been exposed to
hazardous noise levels since October 3, 2007. Additionally, OWCP found that the audiologist’s
January 22, 2014 report by itself was insufficient to establish entitlement to a new and increased
schedule award for binaural hearing loss.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.6 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the losses at
each frequency are added up and averaged.9 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.10 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.11 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, and then added to the greater loss and the total is divided by six
to arrive at the amount of the binaural hearing loss.12

6

For complete loss of hearing of one ear, an employee shall receive 52 weeks’ compensation. 5 U.S.C.
§ 8107(c)(13). For complete loss of hearing of both ears, an employee shall receive 200 weeks’ compensation. Id.
7

20 C.F.R. § 10.404.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
9

See Section 11.2, Hearing and Tinnitus, A.M.A., Guides 248-51 (6th ed. 2008).

10

Id. at 250.

11

Id. at 250-51.

12

Id. at 251.

3

ANALYSIS
The Board finds that the recent medical evidence does not establish entitlement to an
increased schedule award for binaural hearing loss. OWCP previously granted an award for 14
percent binaural hearing loss based on the July 30, 2012 findings of Dr. Little, a Board-certified
otolaryngologist and OWCP referral physician. On January 2, 2014 appellant filed a claim for
an increased schedule award. Appellant, however, failed to submit any new medical evidence in
support of his claim. OWCP denied the request for an increased schedule award by decision
dated February 20, 2014. Appellant subsequently requested reconsideration and submitted a
January 22, 2014 audiogram and report from Ms. Helbert. Based on the latest audiogram, she
calculated 20.6 percent impairment on the right side and 28.1 percent on the left, which
represented 22 percent binaural hearing loss. Ms. Helbert stated that the configuration of
appellant’s hearing loss was similar to a noise-induced hearing loss.
The Board finds that OWCP properly denied the request for an additional schedule award
as it cannot be based entirely on an audiologist’s findings.13 An audiologist is not a physician
under the definition in FECA.14
CONCLUSION
Appellant has not established entitlement to an increased schedule award for binaural
hearing loss.

13

See J.H., 59 ECAB 377, 380 (2008); Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for
Medical Reports, Chapter 3.600.8a (September 1995). Although Ms. Helbert is a doctor of audiology (Au.D.), she
is not a physician. See 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).
14

See id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

